t c no united_states tax_court oren l benton petitioner v commissioner of internal revenue respondent docket no filed date p’s ch bankruptcy commenced in and he was discharged upon the confirmation of his plan_of_reorganization during effectively at the time of confirmation all of the estate’s assets were transferred to a liquidating_trust for the benefit of creditors p had net operating losses nols that arose in years prior to the bankruptcy commencement p’s bankruptcy_estate also incurred tax losses the bankruptcy_estate succeeded to p’s precommencement nols under sec_1398 i r c p would succeed to the tax_attributes nols of the bankruptcy_estate upon its termination p contends that his ch bankruptcy terminated upon the confirmation of the plan and the discharge of the debtor r contends that a ch bankruptcy does not terminate until closed by a final order of a bankruptcy court p seeks to apply nols to his and income which was not includable in the bankruptcy_estate r contends that p may not carry nols to any years prior to the termination of p’s bankruptcy_estate ie or held the termination of p’s ch bankruptcy for purposes of sec_1398 i r c occurred upon the confirmation of the plan and discharge of the debtor held further p may use nols with respect to his separate tax reporting in the year of the commencement of his bankruptcy and later years to the extent allowed under sec_172 i r c and the regulations thereunder oren l benton pro_se frederick j lockhart jr and john a weeda for respondent opinion gerber judge respondent determined deficiencies in petitioner’s federal income taxes an addition_to_tax and penalties for the short taxable_year of february through date and the taxable years and as follows year deficiency sec_6651 sec_6662 addition_to_tax related penalty accuracy- dollar_figure big_number big_number -- -- dollar_figure dollar_figure big_number big_number pursuant to sec_1398 petitioner elected to terminate his taxable_year as of the bankruptcy commencement_date date the deficiency is with respect to the short tax_year of feb through date this matter is before the court on respondent’s motion for partial summary_judgment see rule the issues presented for our consideration are whether petitioner succeeded to the tax_attributes of his chapter bankruptcy_estate at the time of confirmation of the plan_of_reorganization or alternatively upon entry of a final order closing the bankruptcy proceeding see sec_1398 whether petitioner may carry net operating losses nols to his and tax years and whether certain payments petitioner received were compensation_for his services background petitioner resided in oto iowa at the time his petition was filed in this proceeding on date petitioner filed a voluntary petition with the u s bankruptcy court for the district of colorado under chapter of the bankruptcy code concurrently four related petitions were filed for business entities controlled by petitioner an additional entity controlled by petitioner filed a petition under chapter during all six bankruptcy cases were administered as a related group a separate bankruptcy_estate was established for each entity including the oren l benton bankruptcy_estate benton unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the taxable years at issue estate and the nuexco trading corp bankruptcy_estate ntc bankruptcy_estate as of the date of each petition the entity’s assets became assets of its bankruptcy_estate pursuant to sec_1398 petitioner elected to terminate his taxable_year as of date a separate federal_income_tax return was filed for petitioner’s short taxable_year february through date among the assets that made up the benton estate were petitioner’s interests in three entities that were involved in the operation and ownership of the colorado rockies national league baseball franchise the three interests included a limited_partnership_interest in the colorado baseball club limited_partnership cbclp which was the owner of the national league franchise in addition colorado baseball management inc cbm was a corporation entitled to a percentage of the gross revenues of cbclp lastly colorado baseball inc cbi was the managing general_partner in cbclp a second amended plan_of_reorganization the plan dated date for petitioner and his related bankruptcy estates was to be effective on date until the date confirmation of the plan petitioner served as the debtor in possession among other things the plan provided that on date most of the various bankruptcy estates’ assets would be transferred into a liquidating_trust to be administered for the benefit of creditors by a trustee the trustee was responsible for all tax matters relating to the estates subject_to the supervision of an oversight committee the creditors agreed in the plan that the tax_attributes would go to the debtor petitioner upon confirmation of the plan the plan also provided that the interest in cbclp was to be placed in the ntc bankruptcy_estate and the cbm and cbi interests were to remain in the benton estate the motivation for not transferring these assets to the liquidating_trust was to maintain the s_corporation status of cbm and cbi this limited exception to the general transfer of assets to the liquidating_trust was approved by the benton estate’s creditors and promoted by benton’s fellow s_corporation shareholders those shareholders were concerned about whether the placement of an interest in an s_corporation into a bankruptcy liquidating_trust would result in the termination of s_corporation status their concern was focused upon whether a liquidating_trust and or liquidating trustee would be a qualified_shareholder of an s_corporation we note that sec_1361 and c permits the estate of an individual in bankruptcy to become a shareholder of an s_corporation without triggering termination of s_corporation status cf 121_tc_1 we surmise that the shareholders were concerned about s_corporation status in the event that the stock were transferred from the bankruptcy_estate to the liquidating_trust the benton estate retained bare_legal_title to the interests in cbi and cbm with no rights of ownership the plan included the following terms which in effect made the benton estate a mere nominee i the liquidating trustee shall be deemed to hold an irrevocable proxy and power_of_attorney to act on the benton estate’s behalf with respect to the baseball interests or any of them ii the baseball interests shall be deemed ordered to pay over all payments on account of the baseball interests as the liquidating trustee shall direct iii the benton estate shall not sell encumber or otherwise dispose_of any interest in the baseball interests without the express prior written consent of the liquidating trustee to the extent required to effectuate the purposes of this section the liquidating trustee shall be deemed the representative of the estates in regard to the administration of the baseball interests on date the first day following the effective date of the plan petitioner was discharged under the provisions of bankruptcy code section d from any debt that arose before confirmation and he was relieved of his status as debtor-in-possession on his federal_income_tax return petitioner claimed approximately dollar_figure million in nols that had arisen before the commencement of the bankruptcy and had not been used by his bankruptcy_estate petitioner contended that he received the nols from his bankruptcy_estate as of date the effective date of the confirmed plan during date petitioner filed a form 1040x amended u s individual_income_tax_return for the short taxable_year and the calendar_year attempting to use nols initially reported on his return during date petitioner filed amended returns containing dollar_figure million in increased claims for nols petitioner received the following amounts from cbm during his taxable years ended date and taxable_year amount dollar_figure big_number big_number big_number petitioner reported the amounts received in and as wages on his form sec_1040 u s individual_income_tax_return he did not however report as income the amounts he received during on his original return instead petitioner attached a statement to his return asserting that the amounts he received from cbm in belonged to the benton estate and were loans from the estate to him on the statement he also maintained that the benton estate was challenging the characterization of the payments as compensation asserting that they were payments with respect to the stock petitioner in amended returns for and included statements similar to those included on his return asserting that the payments were erroneously included as compensation and should be properly characterized as loans from the benton estate discussion i summary_judgment respondent moved for partial summary_judgment with respect to three issues in this case summary_judgment is intended to expedite litigation and avoid unnecessary trials fla peach corp v commissioner 90_tc_678 a motion for partial summary_judgment may be granted if there is no genuine issue as to any material fact see rule b 118_tc_226 the moving party bears the burden of showing that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 100_tc_32 85_tc_812 a partial summary adjudication is appropriate if all issues in the case are not disposed of see rule b 111_tc_315 this case is ripe for partial summary_judgment with respect to the termination and net_operating_loss issues genuine issues of material fact exist however with respect to the compensation issue ii the controversy--generally petitioner seeks to use nols that arose before and during his bankruptcy proceeding under sec_1398 petitioner would succeed to such tax_attributes upon the termination of an estate petitioner contends that in the context of his chapter bankruptcy reorganization the estate terminated at the time of the confirmation of the plan_of_reorganization and discharge of the debtor respondent contends that the bankruptcy_estate does not terminate until the bankruptcy proceeding is formally closed we must resolve this threshold question before considering whether petitioner is entitled to use certain net_operating_loss deductions from the bankruptcy_estate the relationship for federal tax purposes between a bankrupt and a chapter bankruptcy_estate has been described as follows the filing of a bankruptcy petition under chapter creates a new taxable entity the bankruptcy_estate that is separate from the debtor sec_1398 the bankruptcy_estate computes its taxable_income in the same manner as an individual does except that the entity must use the tax_rates applicable to a married individual filing a separate_return sec_1398 further the bankruptcy_estate succeeds to and takes into account the individual debtor’s tax_attributes eg any nol net_operating_loss our consideration of the issues in this case is limited to the effect of sec_1398 in the context of an individual ch bankruptcy reorganization we note that at the time of the filing of the motion for summary_judgment the bankruptcy court had not entered a final order closing petitioner’s ch proceeding if we were to hold that the closing of the bankruptcy proceeding was the time of termination the bankruptcy estate’s tax_attributes would not transfer to petitioner until the closing of the estate that could create a situation where petitioner would not be able to use the tax_attributes even though the bankruptcy_estate no longer controlled the assets or needed the tax_attributes carryforward sec_1398 in the case of nols the bankruptcy_estate succeeds to the nols as determined under sec_172 as of the first day of the individual debtor’s taxable_year in which the case commences sec_1398 the nols as determined by a calendar_year individual debtor as of january of the year the debtor files a bankruptcy petition go to the bankruptcy_estate for its exclusive use for the benefit of the creditors on the commencement_date id the individual debtor then succeeds to and takes into account the nols of the bankruptcy_estate at the termination of the bankruptcy case sec_1398 lassiter v commissioner tcmemo_2002_25 iii termination for purposes of sec_1398 petitioner seeks to use_tax losses from his bankruptcy_estate sec_1398 provides for the circumstances under which such tax_attributes become available to the debtor taxpayer sec_1398 provides sec_1398 debtor succeeds to tax_attributes of estate --in the case of a termination of an estate the debtor shall succeed to and take into account the items referred to in paragraphs and of subsection g in a manner similar to that provided in such paragraphs but taking into account that the transfer is from the estate to the debtor instead of from the debtor to the estate in addition the debtor shall succeed to and take into account the other tax_attributes of the estate to the extent provided in regulations prescribed by the secretary as necessary or appropriate to carry out the purposes of this section emphasis added the parties disagree about the meaning of the phrase termination of an estate petitioner argues that the termination of his estate occurred when his plan_of_reorganization was confirmed respondent however argues that termination occurs only at the time when a bankruptcy court enters an order formally closing the proceeding and releasing its jurisdiction over a bankruptcy_estate the phrase termination of an estate could have differing meanings in the context of a bankruptcy proceeding if congress had used the phrase closing of the bankruptcy proceeding there would have been less ambiguity or room for interpretation however either respondent’s or petitioner’s interpretation could fit within the meaning of the phrase termination of an estate for example a bankruptcy_estate could be considered to be terminated when a bankruptcy court enters an order closing the estate likewise in the context of a plan_of_reorganization when a bankruptcy court confirms a plan and discharges the debtor the estate in substance and effect may be considered to be terminated at that point in the proceeding the bankruptcy court’s role is to monitor the plan_of_reorganization the disputed phrase is not defined in the internal_revenue_code or the underlying regulations section a of the bankruptcy code specifically provides for the closing of a bankruptcy proceeding after an estate is fully administered and the court has discharged the trustee u s c sec a bankruptcy courts have regularly defined closing of an estate as the time a final decree is entered closing the case see s s retail stores v ek216_f3d_882 9th cir in re duplan corp 212_f3d_144 2d cir 160_f2d_472 2d cir similarly the phrase termination of an estate has by necessity been interpreted and defined by numerous bankruptcy courts for example one bankruptcy court in deciding whether the bankruptcy_estate had incurred certain administrative expenses in a chapter bankruptcy proceeding held that the estate had terminated upon the confirmation of the plan_of_reorganization see in re westholt manufacturing inc bankr affd sub nom united_states v redmond bankr d kan in the in re westholt case the government argued that the debtor’s unpaid employment_taxes were incurred while the debtor was under chapter bankruptcy protection and therefore the taxes were administrative expenses of the estate in in re westholt the government argued as it has in the case before us until a case is closed pursuant to a final decree at the consummation of the chapter plan the bankruptcy_estate remains in existence and the court retains jurisdiction over the reorganization plan so that employment and unemployment taxes incurred by the debtor in possession following confirmation of the plan are taxes incurred by the estate and thus properly characterized as administrative expenses id pincite the court in in re westholt however held that the estate was not obligated for the employment_tax because the estate terminated upon the confirmation of the plan the court explained that at confirmation all the property of the estate is vested in the debtor thereby terminating the estate’s existence although the court has continued jurisdiction under section to oversee the plan’s execution id pincite fn ref omitted the principle that an estate terminates upon confirmation of the plan_of_reorganization is one that is widely held amongst the bankruptcy courts see eg in re walker bankr bankr e d va cook v chrysler credit corp bankr m d ala in re mold makers inc bankr bankr w d ill marine iron shipbuilding co v city of duluth bankr d minn in re tri- l corp bankr bankr d utah in a similar vein it was held in 836_f2d_184 3d cir that insolvency proceedings terminate upon confirmation of a plan_of_reorganization or on the effective date or consummation date of the plan if provided for in the plan the specific issue considered in that chapter bankruptcy proceeding was whether a creditor’s perfected security_interest had expired as a threshold to the primary issue the court had to decide when the insolvency proceeding terminated likewise it was held that a bankruptcy court’s postconfirmation jurisdiction was limited to matters concerning the operation of the confirmed plan and did not extend to questions interpreting substantive aspects underlying the plan in re greenly energy holdings inc bankr bankr e d pa in that case the bankruptcy court was considering whether it retained postconfirmation jurisdiction to decide corporate matters such as who owned stock entitlement to distributions shareholder representation on a board_of directors and voting rights under the confirmed plan_of_reorganization the court balanced the need to retain jurisdiction of post-confirmation matters with the need to end the reorganization process at some point id pincite the court did not decide the corporate matters and relied on the holding in in re westholt manufacturing inc supra and other cases that ‘at confirmation all the property of the estate is vested in the debtor thereby terminating the estate’s existence although the court has continued jurisdiction under section to oversee the plan’s execution ’ in re greenly energy holdings inc supra pincite quoting in re westholt manufacturing inc supra pincite the above-referenced line of chapter bankruptcy cases uniformly holds that for purposes of determining substantive questions regarding the estate a termination occurs at the time the debtor’s plan_of_reorganization is confirmed in a chapter proceeding involving a venue question however the holding of the court_of_appeals for the third circuit varied from the above holdings the court_of_appeals held that for the procedural purpose of venue the bankruptcy_estate did not terminate at the time of confirmation 52_f3d_50 3d cir in in re emerson the court considered whether to transfer venue in a chapter bankruptcy proceeding under bankruptcy rule b that rule provides procedures for when petitions of related debtors are filed in different bankruptcy courts bankruptcy rule b in pertinent part provides if petitions commencing cases under the code are filed in different districts the court may determine in the interest of justice or for the convenience of the parties the district or districts in which the case or cases should proceed in re emerson radio corp supra pincite in in re emerson one party argued that the bankrupt was no longer a debtor for purposes of bankruptcy rule b because its bankruptcy_estate terminated upon confirmation of the reorganization plan the court_of_appeals for the third circuit rejected that argument and held that for purposes of bankruptcy rule b the debtor’s status was not ended at the time of confirmation of its plan_of_reorganization in holding that the venue rules apply until such time as the bankruptcy proceeding is closed the court in in re emerson focused on the need of the bankruptcy parties to know with a fair degree of certainty the court which can entertain an application and that applying rule b and section of the bankruptcy code as written supplies that certainty id pincite we note that the court in in re emerson did not attempt to define terminate in the context of sec_1398 but held that it retained jurisdiction over the debtor until the bankruptcy proceeding finally closed the holding in in re emerson is readily distinguishable from the holdings in numerous cases that have held that a termination occurs at the point of confirmation the holding in in re emerson was applied in a procedural context to generally determine the proper venue for a chapter proceeding the focus of that inquiry must necessarily be the entire chapter proceeding from the time of petition to the closing in the setting of a bankruptcy reorganization it would be more appropriate to transfer the tax_attributes of the bankruptcy_estate to the discharged debtor when the plan_of_reorganization is confirmed the underlying purpose of a bankruptcy reorganization is rehabilitating the debtor and avoiding forfeitures by creditors 507_us_380 t o achieve that purpose the debtor has to continue to operate between the filing of the petition and the adjudication of bankruptcy pa dept of envtl res v tri-state clinical labs inc 178_f3d_685 3d cir the approval of the plan and the concurrent discharge facilitates the debtor’s continuing his prebankruptcy activity at that juncture the estate is generally relieved of the administration of the debtor’s property logically the debtor should be able to go forward with prebankruptcy activity including any assumption of tax_attributes of the bankruptcy_estate it would be illogical to keep a debtor from a tax loss that might assist in the rehabilitation process during a period when the estate was for all effects and purposes dormant in the case we consider petitioner was the debtor in his chapter reorganization recognizing that chapter bankruptcy reorganizations are intended to rehabilitate the debtor we note that section of the bankruptcy code provides except as otherwise provided in the plan or the order confirming the plan the confirmation of a plan vests all of the property of the estate in the debtor u s c sec b those bankruptcy cases which have held that termination occurs upon confirmation were chapter bankruptcy reorganizations and the deciding courts placed reliance on section of the bankruptcy code we must note that section of the bankruptcy code applies only to chapter bankruptcies see 264_f3d_936 9th cir we also recognize that the phrase we do not consider here whether the phrase termination of an estate should be universally understood in the context of all types of bankruptcy proceedings termination of an estate as used in sec_1398 could have a different meaning in the context of other types of bankruptcy proceedings eg chapter liquidating proceedings the possibility of differing treatment however may be appropriate and may account for_the_use_of terminate in sec_1398 instead of the term closed an important difference between chapter and other bankruptcy proceedings is that the chapter debtor is generally discharged at the time of confirmation of the plan in addition at or about the time of confirmation the estate’s assets are either returned to the debtor and or as in this case transferred to a liquidating_trust for the benefit of creditors a liquidating_trust for the benefit of the estate’s creditors has been treated as a taxable entity separate from and not a continuation or arm of the estate and or the debtor 503_us_47 see also in re shank bankr bankr d md in holywell the supreme court in overruling the lower courts held that when a plan_of_reorganization caused the transfer of the bankruptcy estate’s assets to a liquidating_trust for the benefit of creditors the plan did not merely substitute the trustee for the debtor as the fiduciary of the bankruptcy_estate but created the trust as a separate_entity and taxpayer accordingly once a plan vesting an estate’s assets in a liquidating_trust is confirmed the estate is generally not required to report or pay tax on gains derived by the trust from disposition of those assets in that respect the estate lacks the potential for the incidence_of_tax or use of tax losses conversely at that time the debtor is being released for the purpose of rehabilitation those factors are most conducive to and support an approach where the estate’s tax_attributes be returned to the debtor in the case before us all but two of the estate’s assets were transferred to the liquidating_trust the two assets were the stock of s_corporations which the estate was permitted to hold as a mere nominee in order to maintain s_corporation status under the terms of the plan the estate did not maintain control or in effect ownership of the stock accordingly there is no reason to delay the transfer of the estate’s tax_attributes to the debtor petitioner in this case we hasten to note that as of the time of the summary_judgment motion in petitioner’s chapter bankruptcy proceeding had not been formally closed under those circumstances waiting until the closing of the chapter proceeding would be unjust and a possible detriment to the parties in this case do not contend that the trustee or the liquidating_trust should be considered as a part of the estate for purposes of sec_1398 or the use of the estate’s or the debtor’s tax_attributes the debtor’s opportunity for rehabilitation without providing any particular benefit to the estate or the estate’s creditors our analysis of this matter is focused on the facts before us on the basis of those facts and in accord with established bankruptcy case precedent we hold that termination of petitioner’s bankruptcy_estate occurred at the time of the confirmation of the plan_of_reorganization in reaching this holding we do not attempt to establish a bright-line_rule under which all chapter bankruptcy reorganizations would terminate within the meaning of sec_1398 at the time of the plan’s confirmation the circumstances of each case should dictate whether a termination has occurred in prior memorandum opinions of this court the view was expressed that the phrase termination of an estate as used in sec_1398 should be the same as or compatible with the phrase closing of the estate as used in sec_346 of the bankruptcy code u s c sec_346 see mcguirl v commissioner tcmemo_1999_21 beery v commissioner tcmemo_1996_464 cf 95_f3d_444 6th cir banks v commissioner tcmemo_2001_48 affd in part revd in part and remanded 345_f3d_373 6th cir gulley v commissioner tcmemo_2000_190 kahle v commissioner tcmemo_1997_91 however all of those cases either began as chapter liquidations or were converted from chapter reorganizations to chapter liquidations and are thus distinguishable from the current case in addition the question of whether a termination occurred before the closing of the estate was not squarely presented in any of those cases sec_346 of the bankruptcy code like sec_1398 provides for the succession of tax_attributes from the estate to the debtor in cases under chapter or of the bankruptcy code sec_346 of the bankruptcy code provides after such a case is closed or dismissed the debtor shall succeed to any_tax attribute to which the estate succeeded under paragraph of this subsection but that was not utilized by the estate u s c sec_346 sec_346 of the bankruptcy code is unambiguous and provides for the transfer of tax_attributes after the bankruptcy case is closed as we have already noted the term closed is well established in bankruptcy parlance in firsdon v united_states supra the issue before the court was whether the bankrupt’s time for claiming a refund had expired so as to deny the district_court jurisdiction over the bankrupt’s refund claim the bankrupt relied on sec_346 of the bankruptcy code which provides for the tolling of limitation periods during the pendency of a bankruptcy case the court_of_appeals for the sixth circuit analyzed section the limitations question had to be resolved before the district_court could consider the bankrupt’s claims to the estate’s losses within the context of sec_1398 i of the bankruptcy code and its relationship to sec_1398 the court_of_appeals found significant the following language contained in sec_346 of the bankruptcy code except to the extent otherwise provided for in this section subsections b c d e g h i and j of this section apply notwithstanding any state or local law imposing a tax but subject_to the internal_revenue_code_of_1986 the court_of_appeals for the sixth circuit reasoned that the phrase subject_to the internal_revenue_code in sec_346 of the bankruptcy code contemplated that the bankruptcy code sections had no effect on the federal tax laws and that subsection a applies ‘only to state and local laws’ firsdon v united_states supra pincite quoting in re page bankr bankr d kan the court_of_appeals also referenced the legislative_history and noted that a potential jurisdictional conflict existed resulting in a compromise whereby the tax provisions of bankruptcy code sec_346 were made ‘inapplicable to federal taxes ’ in the hope that comparable federal provisions would be enacted during the subsequent 96th congress id pincite quoting h rept pincite it also explained although sec_1398 follow sec_11 u s c sec_346 in providing for the succession of a bankruptcy estate’s tax_attributes for federal tax purposes it does not contain any of the tolling language found in the second sentence of sec_346 id as a consequence sec_346 remains inapplicable to the federal tax laws even though it was originally drafted with those laws in mind id the court_of_appeals also pointed out that while congress had sec_346 of the bankruptcy code in mind when enacting sec_1398 congress drafted sec_1398 to stand on its own and have distinct differences from sec_346 of the bankruptcy code it was not a matter of coincidence that sec_346 of the bankruptcy code and sec_1398 were enacted approximately years apart congress in the first instance used the term closed in sec_346 of the bankruptcy code and then chose to use the term termination in the subsequent enactment of sec_1398 if congress had intended for tax_attributes to pass from a bankruptcy_estate to a debtor at the same point in the proceeding under title sec_11 and sec_26 of the united_states_code the term closed or termination could have been used in both provisions however congress chose not to use the same language and some distinction may reasonably be drawn from this difference another possible reason for congress’s use of the phrase termination of an estate in sec_1398 was to provide symmetry for use of that phrase in subsection f of sec_1398 the phrase termination of the estate is also used in sec_1398 where congress uses the same term or phrase in more than one place in the same statutory section the term or phrase should have the same meaning see 110_tc_236 the phrase termination of the estate in sec_1398 has been considered in the context of a chapter liquidating bankruptcy sec_1398 provides in the case of a termination of the estate a transfer other than by sale_or_exchange of an asset from the estate to the debtor shall not be treated as a disposition for purposes of any provision of this title assigning tax consequences to a disposition and the debtor shall be treated as the estate would be treated with respect to such asset the bankruptcy court analyzed whether abandonment of assets of a bankruptcy_estate by the trustee triggers tax consequences to the estate in in re mcgowan bankr bankr n d iowa the bankruptcy trustee and the debtor argued that the trustee’s abandonment of the property was a disposition for tax purposes and that the tax_liability arising from the disposition was the obligation of the estate or the trustee the trustee and the debtor stood to gain by their argument because there were no assets in the estate and the parties agreed that the trustee would not be personally liable for the taxes of the estate the internal_revenue_service and the state of iowa argued that the abandonment of the assets was a transfer of assets from the bankruptcy_estate to the debtor pursuant to sec_1398 and therefore the estate would not have any_tax consequences pursuant to sec_346 of the bankruptcy code as a result the transaction would be a taxable_event to the debtor the holding in in re mcgowan supra pincite depended upon the definition of the phrase termination of an estate if the estate had terminated as of the date of the abandonment then the transaction would have qualified under sec_1398 as a transfer of assets nontaxable to the estate otherwise the transaction would have been a taxable disposition to the estate the bankruptcy court recognized as we have that the phrase termination of the estate is susceptible of differing definitions that court held that the definition of termination of the estate within the context of sec_1398 included the termination of the estate’s interest in property including the abandonment of property the effect of that holding was to place the tax_liability on the debtor the court reasoned that it had difficulty with the notion that the mere act of abandoning burdensome property creates tax_liability for the trustee the effect of such a rule could be to place the burden of any taxes arising from such dispositions upon the unencumbered assets which might otherwise be distributed to unsecured creditors id pincite while the bankruptcy court was concerned that the burden of the tax_liability on the debtor could inhibit the debtor’s fresh_start in those circumstances the interests of the creditors were considered to be of higher priority a similar result was reached in another opinion rendered by the same bankruptcy judge who had decided in re mcgowan supra see in re olson bankr n d iowa affd 930_f2d_6 8th cir in affirming the opinion of the bankruptcy court the court_of_appeals agreed that there should not be differing tax results where bankruptcy property is abandoned during administration or at the closing of the estate in the case of in re a j lane co bankr bankr d mass the bankruptcy court also considered the abandonment of property and the related tax consequences under sec_1398 in that case the court referenced an internal_revenue_service private_letter_ruling that included the government’s position that the phrase termination of the estate in sec_1398 includes termination of the estate’s interest in property by virtue of abandonment or exemption the court then examined the interplay and design of sec_1398 and i and commented we have cited in re a j lane co bankr bankr d mass and in re olson bankr n d iowa affd 930_f2d_6 8th cir merely to show that a termination may occur at some time other than the closing of a bankruptcy case and that a parallel result is appropriate under subsecs f and i of sec_1398 we recognize that with respect to sec_1398 the courts in in re a j lane co supra and in re olson supra had differing rationales the differing rationales however have no bearing on the issue we consider we also note that in re olson supra is a ch bankruptcy proceeding whereas in re a j lane co supra is a ch proceeding the design of the statute is clear the party holding the property whether the debtor or the estate is also entitled to any available net_operating_loss_carryover so that if that party incurs a taxable gain in the disposition of the property he can use the net_operating_loss_carryover to offset the gain id pincite the court further reasoned that the intended symmetry of the two subsections warranted that the phrase termination of the estate should have the same meaning in the context of subsections f and i of sec_1398 this would satisfy the congressional intent to place net_operating_loss deductions with the party that recognizes the gain upon the disposition of the property the interpretation that subsections f and i of sec_1398 were intended to cause tax losses to vest with the party recognizing gain on the disposition of property is a reasonable one as previously explained in the context of sec_1398 under sec_1398 the tax_attributes net operating losses follow the assets of the debtor and the debtor’s bankruptcy_estate those parties are expressly contemplated within the context of sec_1398 and in particular subsecs f g and i the use of the debtor’s or the estate’s tax_attributes is a limited one and does not extend to unrelated third parties congress specifically provided that the bankruptcy_estate succeeds to the debtor’s tax_attributes and that those attributes return to the debtor upon the termination of the estate other entities that may be connected with the bankruptcy_estate such as a liquidating_trust for the benefit of creditors have been found to be separate or unrelated entities for purpose of taxation see 503_us_47 accordingly when petitioner’s bankruptcy_estate assets were transferred to the liquidating_trust for the benefit of creditors it was not contemplated that the creditors or the trust for their benefit would succeed to the tax_attributes of petitioner debtor or his estate that concept does not extend beyond the debtor and the bankruptcy_estate in the setting of this chapter bankruptcy gains and losses of the debtor and or the estate would vest with the appropriate party if termination occurred at the time of confirmation we hold that the concept of closing an estate as used in sec_346 of the bankruptcy code is not identical for all purposes to the phrase termination of an estate as used in sec_1398 to the extent that the rationale or holding of mcguirl v commissioner tcmemo_1999_21 or beery v commissioner tcmemo_1996_464 indicates otherwise it is distinguished iv petitioner’s use of the net operating losses having decided that the tax_attributes of the bankruptcy_estate transferred to petitioner upon the confirmation of the plan_of_reorganization we now address the parties’ disagreement over which if any net operating losses nols are available to petitioner and the years to which they may be carried in this motion for partial summary_judgment the parties are focused on generalized threshold legal questionsdollar_figure those questions concern whether petitioner may apply losses acquired from his bankruptcy_estate upon its termination against his nonbankruptcy income the parties have not addressed the specifics of the losses such as the amounts available and the mechanics of application under sec_172 recognized during and during the pendency of the bankruptcy proceeding dollar_figure petitioner contends that he is entitled to dollar_figure million in nols and dollar_figure million in capital losses from years before and after the commencement of the bankruptcy petitioner’s contentions present two questions with respect to the application of the losses to his and nonbankruptcy income which petitioner would have earned during the pendency of the bankruptcy one question concerns nol deductions that arose before the commencement of the bankruptcy and are succeeded to by the bankruptcy_estate after which any unused losses are returned to the discharged debtor the other question involves circumstances where the nol deduction arises in the bankruptcy_estate in that regard the question is whether the debtor can use the estate’s losses succeeded to by the debtor with respect to the debtor’s nonbankruptcy income recognized after the commencement and before the termination of the bankruptcy respondent argues that petitioner is entitled to carry forward qualified nols only to years occurring after the petitioner’s income_tax deficiencies for and are based on respondent’s determination that petitioner received compensation income from his bankruptcy_estate for each year petitioner contends that the amounts received were nontaxable proceeds of loans and respondent contends that the amounts were compensation or otherwise taxable_income we note that petitioner’s bankruptcy commenced on date and terminated upon confirmation and discharge on date bankruptcy termination the year in which petitioner succeeded to the nols from the bankruptcy_estate petitioner argues that he may apply losses of the bankruptcy_estate that he succeeded to at confirmation to any year after the commencement of the bankruptcy and later petitioner also argues that he may apply his own prebankruptcy nols to the extent not used by the bankruptcy_estate to his tax years following the commencement of the bankruptcy sec_1398 was enacted to provide rules relating to the federal tax regimen to be used in connection with individuals’ chapter or chapter bankruptcies under title u s c see sec_1398 sec_1398 among other matters addresses questions concerning which entity is to recognize income and when either entity may succeed to the tax_attributes of the other ultimately the question we consider is whether the estate becomes the preeminent or sole taxpayer to petitioner’s exclusion for purposes of application of nols to income for years occurring during the bankruptcy proceeding at the commencement of the bankruptcy the estate becomes a taxable entity treated as an individual taxpayer with respect to the computation of income from assets being administered in the estate under title u s c the debtor continues as a separate taxable entity during the pendency of the bankruptcy with respect to income that the bankruptcy_estate is not entitled to under title u s c under sec_1398 the estate succeeds to certain of the debtor’s income_tax attributes including the debtor’s nol carryovers under sec_172 and capital_loss carryovers under sec_1212 from tax periods prior to the commencement of the bankruptcy sec_1398 in a like manner to the extent the estate has not used those same tax_attributes the debtor succeeds to them at the termination of the estate sec_1398 accordingly upon the commencement of a bankruptcy the estate becomes a taxpayer with respect to the debtor’s property in the bankruptcy proceeding upon termination of the estate the estate’s status as a separate parallel taxpayer ends and its unused tax_attributes transfer to the debtor id although a debtor may succeed to the estate’s nols at the termination of the estate sec_1398 places certain limitations on a debtor’s ability to use nols sec_1398 provides the following rules with respect to net operating losses the debtor may not carry back to a taxable_year before the debtor’s taxable_year in which the bankruptcy case commences any carryback from a taxable_year ending after the case commences this section expressly prohibits a debtor from carrying back the estate’s or the debtor’s postcommencement losses to prepetition taxable yearsdollar_figure we note that sec_1398 applies with respect to any carryback from a taxable_year ending after the case commences the use of the all-inclusive adjective any in sec_1398 would be inclusive of the estate’s nols that are succeeded to by the debtor accordingly sec_1398 prohibits only carrybacks to precommencement years and does not place any limitation on postcommencement yearsdollar_figure the use of the bankruptcy commencement_date in sec_1398 to demarcate the earliest year to which a loss may be carried back as well as the earliest year from which such a loss may emanate appears to favor petitioner’s position that he may carry forward the nols received from the bankruptcy_estate to postcommencement years and forward the purpose of sec_1398 is achieved during the bankruptcy by causing the estate to be responsible for income attributable to assets which are part of the bankruptcy_estate in that regard the debtor i sec_12 no reference is made in sec_1398 to the carryback of precommencement nols to precommencement years whether such a carryback is permitted is not a matter that need be decided with respect to the factual circumstances presented in this case we recognize that sec_1398 uses the word carryovers in describing the attributes to which the debtor may succeed but the operative language as discussed above indicates that the use of the word carryovers was not intended as a limitation rather the word carryovers appears to reference the movement of the attribute from the estate to the debtor responsible for the income_tax attributes for any assets that the debtor retains outside of the bankruptcy proceeding in effect the statute creates two separate but parallel taxpayers during the bankruptcy_estate followed by the recombination of both their attributes into one upon the estate’s terminationdollar_figure significantly with respect to the tax_attributes the debtor taxpayer is the predecessor to and successor of the bankruptcy_estate the parties agree that sec_1398 permits a debtor to carry forward either losses sourced in tax years prior to the bankruptcy commencement or losses which the debtor acquired from the estate the dispute concerns whether the losses may be carried forward from the commencement of the bankruptcy proceeding or are limited to the period beginning with the termination of the estate so for example we consider whether petitioner may carry forward his own prebankruptcy nol to the extent not used or absorbed by the estate to his and or tax years this matter is further complicated by the two parallel but separate taxpayers estate and debtor for the and tax years ultimately the question is whether the bankruptcy_estate becomes the preeminent or sole taxpayer to petitioner’s exclusion for purposes of carryforward we note that only the estate is expressly permitted to carry back losses to precommencement years during the bankruptcy sec_1398 of pretermination nols to the bankruptcy years in other words whether petitioner is limited to posttermination and later year carryforwards because of the estate’s application of the debtor’s precommencement losses and the estate’s losses to any of the debtor’s precommencement and the estate’s postcommencement income although the statute expressly prohibits carrybacks by the debtor with respect to years before the commencement of the bankruptcy there is no such limitation with respect to carryforwards to postcommencement years because of the parallel treatment on the income side of the equation requiring the debtor and the estate to report only the income to which each is entitled it follows that the debtor’s precommencement and the estate’s losses to the extent not fully absorbed during the bankruptcy years should be applied to any parallel income of the debtor during those same years although the ordering of such losses computation and application could become complex it is nevertheless appropriate there is nothing in sec_1398 which would prohibit such treatmentdollar_figure indeed the approach of sec_1398 regarding the income side would seem to promote this result with respect to the losses if a debtor were unable to apply post- or pre-bankruptcy losses to other than the limitation on the debtor’s ability to apply carrybacks to prebankruptcy years sec_1398 does not provide any rules or limitations as to the calculation or use of carrybacks or carryovers of nols sec_1398 references sec_172 for such matters reduce the debtor’s nonbankruptcy income realized during the bankruptcy those losses might never be useddollar_figure it is unlikely that such a result was intended we must however also consider sec_172 which defines the key terms and provides for the computations of net operating losses carrybacks and carryforwards subsections g and i of sec_1398 each provide that a debtor succeeds to loss_carryovers under sec_172 sec_172 allows a deduction for the taxable_year of an amount equal to the aggregate of the net_operating_loss carryovers to such year plus the net_operating_loss carrybacks to such year the allowable carryback and carryforward periods for the taxable years at issue are years and years respectively see sec_172dollar_figure sec_172 in pertinent part provides amount of carrybacks and carryovers --the entire amount of the net_operating_loss for any taxable_year shall be carried to the earliest of the taxable years to which such loss may be carried the portion of such loss which shall be carried to each of the other taxable years shall be the excess if any of the amount of such loss over the sum of the taxable_income for each of the prior taxable years to which such loss may be carried the losses could be carried forward but may be lost if subsequent years’ gains are insufficient to absorb the losses the amendments to sec_172 by the taxpayer_relief_act_of_1997 publaw_105_34 and 111_stat_950 revised the allowable carryback and carryforward periods to and years respectively these amendments do not apply to petitioner’s and tax years because the amendment is effective for years after date sec_1_172-1 income_tax regs also describes the steps to be taken to ascertain an nol deduction for a given taxable_year it describes nol carryovers from preceding_taxable_years and nol carrybacks from such succeeding taxable years an nol deduction from any given year maintains its character of arising in that year when carried back or carried forward see sec_1_172-6 income_tax regs in addition sec_1_172-4 income_tax regs provides the amount which is carried back or carried over to any taxable_year is the net_operating_loss to the extent it was not absorbed in the computation of the taxable or net_income for other taxable years preceding such taxable_year to which it may be carried back or carried over sec_172 therefore requires that the losses be carried back and forward in a certain order and places outer limits on the years to which the losses may be applied the regimen of sec_172 also provides that the year from which the loss emanates does not change therefore losses acquired by the estate or acquired or reacquired by the debtor would be time limited according to the source year of the loss accordingly sec_1398 and sec_172 do not circumscribe petitioner’s ability to carry forward prepetition nols that he succeeded to from the bankruptcy_estate this view is supported in the following dicta any remaining nol belonging to the estate will be returned to the debtor-taxpayer after the discharge_in_bankruptcy and termination of the estate sec_1398 the debtor is then free to use the nol as a carryforward sec_1398 or carryback as long as the nol arose before the commencement of the bankruptcy case sec_1398 kahle v commissioner tcmemo_1997_91 see also mcguirl v commissioner tcmemo_1999_21 petitioner argues that he succeeded to nols that were incurred by the operation of the bankruptcy_estate and that sec_1398 limits only his ability to carry back such nols to his taxable years that preceded the commencement of his bankruptcy case thus he argues he may use the nols in postcommencement tax years we agree with petitioner that the losses succeeded to from the estate may be used to the extent permitted in sec_172 in the debtor’s taxable years beginning with the year in which the bankruptcy commenced some commentators have drawn an analogy between sec_1398 and i and sec_642 which governs the availability of a trust’s or estate’s unused loss_carryovers to the beneficiaries in sec_642 it is clear that a beneficiary may only carry forward the trust’s or estate’s unused loss_carryovers beginning with the year the trust or estate terminates the analogy was likely drawn because of the acquisition of a trust’s or estate’s tax losses upon the termination of the trust or estate the analogy diminishes in significance however because of an important distinction between the sec_642 situation and the sec_1398 situation we consider in this case in the sec_642 setting the estate_or_trust and the beneficiary are wholly separate taxpayers and a carryback to years before the commencement of the estate_or_trust would not be a logical extension of the succession concept in that setting conversely a bankruptcy_estate subsists as a parallel portion of the same taxpayer the debtor the bankruptcy_estate is allowed to use the debtor’s precommencement losses to offset any portion of the estate’s income during the bankruptcy proceeding upon the termination of the bankruptcy_estate the losses of the bankruptcy_estate received by the debtor may in part include the debtor’s precommencement losses those differences make inappropriate any attempt to draw an analogy between sec_1398 and i and sec_642dollar_figure the parties have not provided any precedent or in-depth and consequential deliberation concerning the question we consider although a few cases have peripherally focused on this question no analysis or legislative_history exists from which guidance may prudently be sought respondent referenced a few commentators’ prognoses of how losses from a bankruptcy would be treated those commentaries are terse and contain no analysis policy as previously explained sec_1398 contemplates the use of the debtor’s tax_attributes by the bankruptcy_estate and their return to the debtor upon the termination of the estate this same reasoning distinguishes the analogy to sec_642 considerations or precedents in support of the comments or conclusions reacheddollar_figure accordingly we place no reliance on these extraneous offerings we therefore hold that petitioner is entitled to carry forward losses inherited from the bankruptcy_estate and those to which the debtor was already entitled in accord with sec_172 and the underlying regulations those losses may be applied in accord with the provisions of sec_172 for the year of the commencement of the bankruptcy and later years v cbm and bankruptcy_estate payments to petitioner petitioner argues that the more than dollar_figure million in payments received from cbm were dividends or profits to the benton estate on account of its ownership of shares in cbm petitioner further asserts that the payments from cbm and a dollar_figure payment he received from the benton estate constituted loans to him from the benton estate finally petitioner contends that the loans were discharged as part of the plan and nontaxable to him pursuant to sec_108 respondent argues that petitioner received the payments from cbm and the benton estate as compensation under a claim of right without restriction as to disposition mcqueen williams tax aspects of bankruptcy law and practice sec 2d ed newton bloom bankruptcy and insolvency taxation sec dollar_figure john wiley sons tatlock discharge_of_indebtedness bankruptcy and insolvency 540-2d tax mgmt bna at a-37 upon a careful review of the record and analyzing factual inferences in a manner most favorable to the party opposing summary_judgment we conclude that genuine issues of material fact exist relating to this issue see dahlstrom v commissioner t c pincite accordingly summary_judgment is inappropriate with respect to this issue an appropriate order will be issued
